

116 HRES 687 IH: Expressing support for the designation of July 16 as “National Atomic Veterans Day”.
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 687IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Ms. Spanberger (for herself and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for the designation of July 16 as National Atomic Veterans Day.
	
 Whereas more than 200,000 veterans of the United States, in service during the period between 1945 and 1963, participated in nuclear tests, served with the United States military occupation forces in or around Hiroshima and Nagasaki before 1946, or were held as prisoners of war in or near Hiroshima or Nagasaki;
 Whereas July 16 is the anniversary of Trinity, the world’s first detonation of a nuclear device in Alamogordo, New Mexico on July 16, 1945; Whereas the health of the atomic veterans and of many of the children of such veterans may have been adversely affected by exposure to ionizing radiation;
 Whereas atomic veterans were not told of the hazards they faced from exposure to ionizing radiation, often were provided with little protection from such exposure, and were provided with no follow-up medical care or other monitoring to determine the health consequences of such exposure;
 Whereas many atomic veterans were prevented by secrecy laws or oaths from seeking medical care or disability compensation from the United States Department of Veterans Affairs (hereinafter referred to as VA) for conditions they may have developed as a result of radiation exposure;
 Whereas in 1996, the United States Congress repealed the Nuclear Radiation and Secrecy Agreements Act, freeing atomic veterans to describe their military involvement in nuclear testing in order to file for VA benefits;
 Whereas atomic veterans may be eligible for free medical care from the VA and compensation in the form of a partial or full service-connected disability allowance, including potential payments to a surviving spouse or children;
 Whereas the National Association of Atomic Veterans was formed in 1979 to help atomic veterans obtain medical care and assistance;
 Whereas, on July 15, 1983, President Ronald Reagan did designate, in accordance with Public Law 98–54, July 16, 1983, as National Atomic Veterans’ Day;
 Whereas the Public Law 98–54 designated the single day of July 16, 1983, as National Atomic Veterans’ Day and not in each succeeding year; and Whereas individual States have designated July 16 in each year, as National Atomic Veterans Day: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the designation of National Atomic Veterans Day;
 (2)encourages the President to issue a proclamation calling upon the people of the United States to observe National Atomic Veterans Day with appropriate ceremonies and activities; and
 (3)acknowledges the important role played by the atomic veterans in the defense of the Nation. 